DETAILED ACTION
This action is responsive to the application No. 16/752,013 filed on January 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 06/10/2022 responding to the Office action mailed on 03/21/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shen (US 2018/0331279).

Regarding Claim 1, Shen (see, e.g., Figs. 1-6), teaches a method of etching a layer stack, comprising:
providing a substrate 10 in a process chamber, the substrate 10 comprising an array of patterned features 1a, arranged within a layer stack 1, the layer stack 1 including at least one metal layer 11 (see, e.g., Fig. 1, pars. 0025-0030);
directing an ion beam to the substrate 10 from an ion source, wherein the ion beam causes a physical sputtering of the at least one metal layer 11 (see, e.g., Fig. 3, par. 0036); and
directing a neutral reactive gas directly to the substrate 10 within the process chamber (see, e.g., pars. 0040-0041), and wherein the neutral reactive gas reacts with metallic species 19 generated by the physical sputtering of the at least one metal layer 11 (see, e.g., Fig. 4a, pars. 0040-0041).  
Shen is silent with respect to the claim limitations that the neutral reactive gas does not enter a plasma chamber of the ion source.
However, these limitations are considered to be structural features of the apparatus used to perform the process, not directly affecting the process.  The apparatus is not at issue.  The claims are directed to the manufacturing process, not to the apparatus.  Apparatus limitations in process claims are only considered in terms of a manipulative difference resulting from using the apparatus to perform the manufacturing steps.  It is noted that the plasma chamber recited in claim 1, does not affect the step recited in the claim of using a reactive gas.

Regarding Claim 2, Shen teaches all aspects of claim 1.  Shen (see, e.g., Figs. 1-6), teaches that the neutral reactive gas reacts with redeposited metallic material 19 that is sputtered from the at least one metal layer 11, and redeposited on a sidewall of the array of patterned features 1a, wherein the redeposited metallic material 19 is oxidized to form an insulating coating 19x (see, e.g., Fig. 4a, pars. 0036, 0040-0041).  

Regarding Claim 3, Shen teaches all aspects of claim 1.  Shen (see, e.g., Figs. 1-6), teaches that the array of patterned features 1a comprises a magnetic random access memory (MRAM) (see, e.g., Fig. 4a, pars. 0003, 0025).  

Regarding Claim 4, Shen teaches all aspects of claim 3.  Shen (see, e.g., Figs. 1-6), teaches that the at least one layer 11 comprises tantalum, wherein the neutral reactive gas reacts with redeposited tantalum (i.e., redeposited tantalum 19) that is sputtered by the ion beam, and redeposited on a sidewall of the array of patterned features 1a, wherein the redeposited tantalum to form a tantalum oxide coating 19x (see, e.g., Fig. 4a, pars. 0026, 0040-0041).  

Regarding Claim 5, Shen teaches all aspects of claim 4.  Shen (see, e.g., Figs. 1-6), teaches that the layer 11 is disposed subjacent a MRAM layer stack 1 including at least one insulator layer 13 (see, e.g., Fig. 4a, par. 0026).  

Regarding Claim 7, Shen teaches all aspects of claim 1.  Shen (see, e.g., Figs. 1-6), teaches that the neutral reactive gas comprises a molecule having a hydroxyl group and given by a formula R-OH, where R is given by CxH(2x)+1 (see, e.g., par. 0036).  

Regarding Claim 8, Shen teaches all aspects of claim 7.  Shen (see, e.g., Figs. 1-6), teaches that a value of x ranges from 1 to 3 (i.e., methanol CH3OH for x = 1, see, e.g., par. 0036).

Regarding Claim 9, Shen teaches all aspects of claim 1.  Shen (see, e.g., Figs. 1-6), teaches that the ion beam is directed to the substrate 10 at a trajectory forming an angle of incidence with respect to a main plane of the substrate 10, wherein a value of the angle of incidence ranges from 0 degrees to 90 degrees (see, e.g., par. 0035).  

Regarding Claim 10, Shen teaches all aspects of claim 1.  Shen (see, e.g., Figs. 1-6), teaches that the at least one metal layer 11 comprises a bottom electrode including tantalum, and wherein the ion beam comprises Kr ions (see, e.g., pars. 0025-0026, 0036, 0039).  

Regarding Claim 11, Shen teaches all aspects of claim 1.  Shen (see, e.g., Figs. 1-6), teaches that the neutral reactive gas is directed to the substrate 10 concurrently with directing the ion beam to the substrate 10 (see, e.g., par. 0040).  

Regarding Claim 12, Shen (see, e.g., Figs. 1-6), teaches a method of etching a magnetic memory, comprising:
providing a substrate 10 in a process chamber, the substrate 10 comprising an array of patterned features 1a, arranged within a magnetic layer stack 1, the magnetic layer stack 1 including at least one metal layer 11 (see, e.g., Fig. 1, pars. 0025-0030);
directing an ion beam to the substrate 10 from an ion source, wherein the ion beam causes a physical sputtering of the at least one metal layer 11 (see, e.g., Fig. 3, par. 0036); and
directing a neutral reactive gas directly to the substrate 10 within the process chamber (see, e.g., pars. 0040-0041), and wherein the neutral reactive gas reacts with metallic species 19 generated by the physical sputtering of the at least one metal layer 11 (see, e.g., Fig. 4a, pars. 0040-0041).  
Shen is silent with respect to the claim limitations that the neutral reactive gas does not enter a plasma chamber of the ion source.
However, these limitations are considered to be structural features of the apparatus used to perform the process, not directly affecting the process.  The apparatus is not at issue.  The claims are directed to the manufacturing process, not to the apparatus.  Apparatus limitations in process claims are only considered in terms of a manipulative difference resulting from using the apparatus to perform the manufacturing steps.  It is noted that the plasma chamber recited in claim 1, does not affect the step recited in the claim of using a reactive gas.

Regarding Claim 13, Shen teaches all aspects of claim 12.  Shen (see, e.g., Figs. 1-6), teaches that the neutral reactive gas reacts with redeposited metallic material 19 that is sputtered from the at least one metal layer 11, and redeposited on a sidewall of the array of patterned features 1a, wherein the redeposited metallic material 19 is oxidized to form an insulating coating 19x (see, e.g., Fig. 4a, pars. 0036, 0040-0041).  

Regarding Claim 14, Shen teaches all aspects of claim 12.  Shen (see, e.g., Figs. 1-6), teaches that the at least one layer 11 comprises tantalum, wherein the neutral reactive gas reacts with redeposited tantalum (i.e., redeposited tantalum 19) that is sputtered by the ion beam, and redeposited on a sidewall of the array of patterned features 1a, wherein the redeposited tantalum to form a tantalum oxide coating 19x (see, e.g., Fig. 4a, pars. 0026, 0040-0041).  

Regarding Claim 15, Shen teaches all aspects of claim 12.  Shen (see, e.g., Figs. 1-6), teaches that the neutral reactive gas comprises a molecule having a hydroxyl group and given by a formula R-OH, where R is given by CxH(2x)+1 (see, e.g., par. 0036).

Regarding Claim 16, Shen teaches all aspects of claim 12.  Shen (see, e.g., Figs. 1-6), teaches that the ion beam is directed to the substrate 10 at a trajectory forming an angle of incidence with respect to a main plane of the substrate 10, wherein a value of the angle of incidence ranges from 0 degrees to 90 degrees (see, e.g., par. 0035).

Regarding Claim 17, Shen teaches all aspects of claim 12  Shen (see, e.g., Figs. 1-6), teaches that the magnetic layer stack 1 comprises:
a mask layer 16, an upper electrode layer 15, a free layer 14, a reference layer 12 and a bottom electrode layer (see, e.g., pars. 0025-0026).  

Regarding Claim 18, Shen (see, e.g., Figs. 1-6), teaches a method of etching a magnetic memory, comprising:
providing a substrate 10 in a process chamber, the substrate 10 comprising an array of patterned features 16/17, arranged within a magnetic layer stack 1, the magnetic layer stack 1 including at least one metal layer 11 (see, e.g., Fig. 1, pars. 0025-0030);
extracting an ion beam and directing the ion beam to the substrate 10 from an ion source, wherein the ion beam causes a physical sputtering of the at least one metal layer 11, at a non-zero angle of incidence with respect to a perpendicular to a main plane of the substrate 10 (see, e.g., Fig. 3, pars. 0035-0036); and
directing a neutral reactive gas directly to the substrate 10 within the process chamber, separately from the ion source, and concurrently with the directing the ion beam, wherein the neutral reactive gas does not enter a plasma chamber of the ion source (see, e.g., pars. 0040-0041), and wherein the neutral reactive gas reacts with metallic species 19 generated by the physical sputtering of the at least one metal layer 11 (see, e.g., Fig. 4a, pars. 0040-0041).  
Shen is silent with respect to the claim limitations that the neutral reactive gas does not enter a plasma chamber of the ion source.
However, these limitations are considered to be structural features of the apparatus used to perform the process, not directly affecting the process.  The apparatus is not at issue.  The claims are directed to the manufacturing process, not to the apparatus.  Apparatus limitations in process claims are only considered in terms of a manipulative difference resulting from using the apparatus to perform the manufacturing steps.  It is noted that the plasma chamber recited in claim 1, does not affect the step recited in the claim of using a reactive gas.

Regarding Claim 19, Shen teaches all aspects of claim 18.  Shen (see, e.g., Figs. 1-6), teaches that:
the array of patterned features 1a comprises a plurality of MRAM cells 1a-1d (see, e.g., par. 0048), wherein a given MRAM cell comprises at least one upper metal layer 15 and at least one lower metal layer 11, separated from the upper metal layer by an insulator layer 13 (see, e.g., Fig. 4a, pars. 0025-0026),
the neutral reactive gas reacts with redeposited metallic material 19 that is sputtered from the lower metal layer 11, and redeposited on a sidewall of the given MRAM cell, and
the redeposited metallic material 19 is oxidized to form an insulating coating 19x abutting the upper metal layer 15, the insulator layer 13, and the lower metal layer 11 (see, e.g., Fig. 4a, par. 0041).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2018/0331279) in view of Patel (US 2019/0189910).

Regarding Claim 6, Shen teaches all aspects of claim 1.  Shen (see, e.g., Figs. 1-6), teaches that the layer stack 1 comprises:
a hard mask layer 16 and a set of subjacent layers 1, the set of subjacent layers 1 comprising:
a set of metal layers 15, disposed immediately subjacent the hardmask layer 16;
a free layer 14;
a lower MgO layer 13, subjacent the free layer 14; and
a lower layer stack, including an MTJ layer stack 12 and a bottom electrode layer 11 (see, e.g., pars. 0025-0026),
wherein:
the directing the ion beam and the directing a neutral reactive gas directly to the substrate 10 are performed to etch the set of subjacent layers 1 and at least a portion of the hard mask layer 16 (see, e.g., Fig. 3, pars. 0025-0030, 0036, 0040-0041).  
Shen does not teach an upper MgO layer, subjacent the set of metal layers.
Patel (see, e.g., Fig. 1), in similar magnetic memory devices to those of Shen, on the other hand, teaches structures comprising an upper MgO, subjacent the set of metal layers and a free layer, subjacent the upper MgO, to enhance and optimize the total perpendicular magnetic anisotropy (PMA) in the free layer, thereby, increasing the energy barrier between two magnetic states to resist switching due to thermal and magnetic environmental fluctuations (see, e.g., par. 0006).
It would have been obvious to one of ordinary skill in the art at the time of filing to use in Shen’s process, a device comprising an upper MgO layer, subjacent the set of metal layers, as taught by Patel, to enhance and optimize the total PMA in the free layer, thereby, increasing the energy barrier between two magnetic states to resist switching due to thermal and magnetic environmental fluctuations.

Regarding Claim 20, Shen teaches all aspects of claim 18.  Shen (see, e.g., Figs. 1-6), teaches that the magnetic layer stack 1 comprises:
a hard mask layer 16 and a set of subjacent layers, the set of subjacent layers comprising:
a set of metal layers 15, disposed immediately subjacent the hard mask layer 16;
a free layer 14;
a lower MgO layer 13, subjacent the free layer 14; and
a lower layer stack, including an MTJ layer stack 12 and a bottom electrode 11 (see, e.g., pars. 0025-0026),
wherein:
the directing the ion beam and the directing a neutral reactive gas directly to the substrate 10 are performed to etch the set of subjacent layers and at least a portion of the hard mask layer 16 (see, e.g., Fig. 3, pars. 0025-0030, 0036, 0040-0041).  
76Attorney Docket No. 080-0390-01000/ST18-19Shen does not teach an upper MgO layer, subjacent the set of metal layers.
Patel (see, e.g., Fig. 1), in similar magnetic memory devices to those of Shen, on the other hand, teaches structures comprising an upper MgO, subjacent the set of metal layers and a free layer, subjacent the upper MgO, to enhance and optimize the total perpendicular magnetic anisotropy (PMA) in the free layer, thereby, increasing the energy barrier between two magnetic states to resist switching due to thermal and magnetic environmental fluctuations (see, e.g., par. 0006).
It would have been obvious to one of ordinary skill in the art at the time of filing to use in Shen’s process, a device comprising an upper MgO layer, subjacent the set of metal layers, as taught by Patel, to enhance and optimize the total PMA in the free layer, thereby, increasing the energy barrier between two magnetic states to resist switching due to thermal and magnetic environmental fluctuations.

Response to Arguments
Applicant’s arguments filed on 06/10/2022 have been fully considered but are not persuasive.

The Applicants argue:
The claim limitation “directing a neutral reactive gas directly to the substrate within the process chamber, wherein the neutral reactive gas does not enter a plasma chamber of the ion source” does in-fact relate to the method of etching, wherein the method includes directing the neutral reactive gas directly to the substrate without passing through the plasma chamber of the ion source.  Moreover, this specific step is absolutely of consequence to the method of etching, as it directly facilitates the advantage described above.  That is, the method step of “directing a neutral reactive gas directly to the substrate within the process chamber, wherein the neutral reactive gas does not enter a plasma chamber of the ion source” provides an advantage in that, since the neutral reactive does not enter the plasma chamber and does not interact with the plasma therein, the neutral reactive gas is not fully disassociated before reaching the substrate, resulting in a less reactive radical that is less likely to damage the substrate (e.g., the MgO layer of the substrate).  

The examiner responds:
Shen discloses at paragraph [0041] that in some cases the chemical treatment is performed in a chamber within an Anelva mainframe or the like, or may be conducted in a stand-alone process tool outside a mainframe although the latter option slows throughput.  In some cases, the one or more chemicals are injected into the chamber with the substrate.  Moreover, oxygen may be added to the chemical treatment chamber to enhance the rate of oxidation of the non-volatile residue 19.  Alternatively, a plasma may be generated from the one or more chemicals with RIE conditions in an etch chamber. 
However, as stated before, the claim limitation that “the neutral reactive gas does not enter a plasma chamber of the ion source”, is directed to the apparatus used for the etching process and not to the method of etching, to which the claims are directed.
It is of no consequence to the method of etching if the neutral reactive gas does or does not enter a plasma chamber of the ion source as long as that plasma chamber is not ionizing the neutral reactive gas.  Shen clearly suggests that the one or more chemicals are injected into the chamber with the substrate or, as an alternative, the use of plasma from the one or more chemicals in a separate chamber.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814